James R. Cooper, Judge, dissenting. We have recently stated that the workers’ compensation law was not intended to compel a finding of compensability merely because the claimant died at work. Austin v. Highway 15 Water Users Ass’n, 30 Ark. App. 60, 782 S.W.2d 585 (1990). I think it is equally clear that the workers’ compensation law does not mandate a finding of noncompensability merely because the claimant died at home. However, a comparison of the facts of the case at bar to those presented in C.J. Horner Co. v. Stringfellow, 286 Ark. 342, 691 S.W.2d 861 (1985), leads me to the conclusion that the Commission has in fact rejected the painstaking analysis required in heart attack cases and adopted in its stead a bright-line rule based on timing and geography. In Stringfellow, supra, the Workers’ Compensation Commission found a causal relationship between the employment and the death of the decedent employee, an office clerk. Mr. Stringfel-low, who smoked approximately two packages of cigarettes a day and participated in a musical combo which played at night at clubs and private parties, was employed in a position that involved long hours but no heavy physical activity. Mr. Stringfellow, who had appeared to be excessively tired in the months preceding his death, was sitting at his desk performing his job when he bent forward, laid his head down on the desk, and died of an acute myocardial infarction. Virtually the only evidence connecting Mr. Stringfellow’s death to his employment was his physician’s statement that job stress could very well have been a contributing factor. On cross-examination, the physician admitted that he had no personal knowledge that Mr. Stringfellow was under any unusual job stress just prior to his death and that he did not believe that the job caused Mr. Stringfellow’s death, only that it may have been a contributing factor. Although the Workers’ Compensation Commission, in Stringfellow, emerged from the evidentiary vacuum in that case to conclude that Stringfellow’s heart attack was work-related, the Commission in the case at bar ignored the testimony of twenty-one teachers and other witnesses who testified that anticipating and taking the teacher test was stressful for the deceased, who suffered his fatal heart attack the morning following the test. I submit that the Commission’s opinion displays no substantial basis for disbelieving this testimony and denying relief, and that it should therefore be reversed. See Williams v. Arkansas Oak Flooring, 267 Ark. 810, 590 S.W.2d 328 (Ark. App. 1979). Any attempt to distinguish Stringfellow from the case at bar on the basis of cardiac risk factors is essentially meaningless: admittedly, the deceased in the case at bar was subject to several risk factors; however, Mr. Stringfellow was a fifty-two-year-old man who moonlighted by participating in a band which played nights, and who smoked two packs of cigarettes daily. As Justice Hickman noted in his dissent, there was no substantial evidence that Mr. Stringfellow’s job caused his death. Instead, the Commission relied on Mr. Stringfellow’s doctor’s statement that Mr. Stringfellow may have been exposed to job pressure, which may have been a contributory factor to his heart attack. Because job stress need not be the sole cause of a heart attack, but need only rise to the level of a contributing factor, see Stringfellow, supra; see also Boyd v. General Industries, 22 Ark. App. 103, 733 S.W.2d 750 (1987), I am at a loss to explain why the presence of cardiac risk factors in the case at bar negates the testimony of twenty-one witnesses to the effect that the teacher test was stressful to the deceased. I submit that the discrepancy between the Commission’s findings in Stringfellow and the Commission’s findings in the case at bar can be explained only in terms of timing and geography: Mr. Stringfellow died at his desk during working hours; the deceased died in his recliner on his day off approximately eighteen hours after taking the teacher test. Mr. Stringfellow’s death was compensable because the Arkansas Workers’ Compensation Commission has improperly chosen to apply either the temporality rule as a rule of law, see Mosley v. McGehee School District, 30 Ark. App. 131, 783 S.W.2d 871 (1990), or a similar bright-line rule based on geography. For the same reason, the Commission here has held that Mr. Mosley’s death was not compensable. I dissent.